DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 04/03/2020 and 08/17/2020 were filed on or after the effective filing date of the instant application on 04/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Species II (Claims 18-20) and request the prosecution of new added claims 21-35 in the reply filed on 01/12/2022 is 
	Additionally, Applicant did not indicate any errors in the reasoning for the inventions being independent and distinct. Therefore, the requirement is still deemed proper and is therefore made FINAL. Consequently, claims 1-17 are withdrawn from further consideration as being drawn to a non-elected invention.

Response to Amendment

The amendment to claims filed on 01/12/2022 has been entered.
Claims 1-35 are pending.
Claims 1-17 have been withdrawn from consideration due to the Applicant’s election for restriction.
Claims 21-35 have been newly added and being drawn to the elected Species II.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites the limitations of “the first leg” in line 8; and “the second leg” in line 9. There is insufficient antecedent basis for these limitations in the claim.
	Claim 19 recites the limitation "the passage of signals" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitations of “the first leg” in line 8; and “the second leg” in line 9. There is insufficient antecedent basis for these limitations in the claim.
Claim 27 recites the limitation of “the input port” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 also recites the limitation of “the network signals” at line 17, which renders the claim indefinite, because there are two different claimed features of "network signals within a first frequency band” and of “network signals within a second 
Claim 30 recites the limitation of “the network signals” at line 2, which renders the claim indefinite, because there are two different claimed features of "network signals within a first frequency band” and of “network signals within a second frequency band” as earlier in the claim 27. It is unclear that the limitation of “the network signals” in claim 30 is referred to which one.
	Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alkan (US 2011/0010749) in view of Wells (US 2013/0125193).
Regarding claim 18, Alkan discloses a system (Figure 1) comprising:
a band rejection filter (filter circuit 100) connected to an external network and physically remote and outside of a customer premises (¶ [0036] for filter 100 integrated in other device outside of a premises and connected to external network), wherein the band rejection filter is configured to prevent signals from a frequency band associated 
an entry adapter (splitter 26) connected to the external network via the band rejection filter (filter circuit 100), the entry adapter comprising a directional coupler (¶ [0008]) to split an input signal from the external network into two legs, the first leg connecting to one or more first types of devices and the second leg connecting to one or more second types of devices, the one or more first types of devices (¶ [0031]-[0033]); and 
wherein the directional coupler is configured to: permit communications between the one or more first types of devices and the external network; permit communications between the one or more first types of devices and the one or more second types of devices via an internal network (¶ [0031]-[0034]).
Alkan is silent about the directional coupler is configured to prevent communications between the one or more second types of devices and the external network.
Wells discloses a CATV entry adapter being connected to an external network via a MoCA frequency rejection filter and comprising a directional coupler (directional coupler 92 in Figures 5-7) which is configured to prevent communications between the one or more second types of devices and the external network (¶ [0060]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the directional coupler in Alkan system with the capability of preventing communications between one or more second .

Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alkan (US 2011/0010749) in view of Wells (US 2013/0125193) as applied to claim 18 above, and further in view of Ahmed et al (US 9837966).
Regarding claim 19, Alkan in view of Wells discloses the system as discussed in the rejection of claim 18. The combined system further discloses the direction coupler comprises a microstrip coupler prevents the passage of signals within a first frequency band and traveling from the one or more second types of devices to the external network (taught by Wells; ¶ [0060]-[0062]).
The combined system is silent about the directional coupler having a pair of parallel connectors separated by a gap.
Ahmed discloses the direction coupler comprises a microstrip coupler having a pair of parallel connectors separated by a gap (Figures 3-4 and Col 3 line54 through Col 4 line 59).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional coupler in the combined system of Alkan and Wells with the configuration of directional coupler of Ahmed, so to provide an alternative configuration of directional coupler for higher gain and better isolation as a matter of designed choices.


Ahmed discloses the directional coupler includes first parallel conductor and a second parallel conductor that are arranged parallel to each other (Figures 3-4 and Col 4 lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional coupler in the combined system of Alkan and Wells with the configuration of directional coupler of Ahmed system, so to provide an alternative configuration of directional coupler for higher gain and better isolation as a matter of designed choices.

Regarding claim 22, Alkan in view of Wells and further in view of Ahmed discloses the system as discussed in the rejection of claim 21. The combined system further discloses the first parallel conductor and the second parallel conductor define a gap between the first and second parallel conductors (taught by Ahmed; Figures 3-4 and Col 4 lines 15-25).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 2013/0125193) in view of Ahmed et al (US 9837966).
Regarding claim 27, Wells discloses a system (Figures 5-7) comprising:

an entry adapter connected to the band rejection filter, the entry adapter configured to be connected to one or more first types of devices and one or more second types of device that communicate with each other via network signals within a customer premises local network (CATV entry adapter 10 in Figures 5-7);
wherein the entry adapter is configured to pass the network signals within a first frequency band between the one or more first types of devices and the one or more second types of devices through a directional coupler (directional coupler 92 in Figures 5-7); wherein the entry adapter is configured to terminate signals transmitted between the one or more first types of devices and the one or more second types of devices at a second frequency band lower than the first frequency band, and to attenuate the network signals within the second frequency band from reaching the input port from the second types of devices (¶ [0060]-[0073]); and
wherein the band rejection filter is configured to filter the network signals within the second frequency band to prevent the network signals from reaching the external network (¶ [0061]-[0062]).
Wells is silent about a directional coupler having a first parallel conductor and a second parallel conductor.
Ahmed discloses the directional coupler having a first parallel conductor and a second parallel conductor (Figures 3-4 and Col 4 lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the configuration of directional .

Allowable Subject Matter

Claims 20, 23 and 28-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421